Citation Nr: 0802147	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-04 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1977 and from October 1977 to May 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefit sought on appeal.  

In September 2007, the veteran presented testimony at a 
personal hearing conducted at the Portland RO before Kathleen 
K. Gallagher, a Veterans Law Judge (VLJ) who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The record does not include credible supporting evidence 
that the veteran's claimed in-service stressors occurred.


CONCLUSION OF LAW

PTSD was not incurred during active service. 38 U.S.C.A. § 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claim, a 
letter dated in January 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by her, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, she was advised of the need to submit any 
evidence in her possession that pertains to the claim.  She 
was specifically told that it was her responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised her what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for PTSD.  In a 
letter dated in March 2006, the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as service connection is not 
warranted.  

The Board acknowledges that the veteran has not had a VA 
examination specifically for her claim for PTSD.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
for the aforementioned claim because there is no evidence of 
the in-service stressors that the veteran identified besides 
the veteran's own statements.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  There was no evidence as 
described in 38 C.F.R. § 3.304(f)(3) that corroborates the 
veteran's account of the alleged in-service personal assault.  
Accordingly, it was not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
for PTSD in this case.  38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas, 18 Vet. App. at 517 (2004), citing Paralyzed Veterans 
of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed. Cir. 2003) (holding that 3.159(c)(4)(i) is not in 
conflict with § 5103A(d) and evidence of record 
"establishing that the veteran suffered an event, injury, or 
disease in service," is required to trigger VA's duties 
pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under § 5103A to provide a veteran with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  

The veteran testified during her September 2007 hearing that 
she sought treatment from a private doctor during service 
after her sexual assault.  However, she could not remember 
the doctor's name.  Where the veteran puts VA on notice of 
the existence of a specific, particular piece of evidence, VA 
may assist her in obtaining that evidence if he provides 
enough information and evidence to enable VA to assist her.  
See Graves v. Brown, 8 Vet. App. 522, 525 (1996).  However, 
in this case, the veteran cannot recall the name of the 
doctor who treated her.  As such, it appears that further 
development would serve no useful purpose at this point and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The veteran also claimed that she 
received treatment after service in connection with her claim 
for PTSD at the Long Beach VA facility in 1978.  However, a 
January 2007 response from Long Beach VA reflected that the 
veteran was not treated at that facility.  Although the 
veteran's representative argued during her September 2007 
hearing that search of the Long Beach VA facility did not 
include a request for archived records, a VA request for that 
facility dated in January 2007 asked for all treatment 
records for 1978 and 1979 from all sources including the 
archives and perpetual records.  As such, it appears that VA 
adequately attempted to obtain the records and further 
efforts are not warranted.  See Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992).  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran testified at a hearing 
conducted in September 2007.  VA has also assisted the 
veteran and her representative throughout the course of this 
appeal by providing them with a SOC and SSOC, which informed 
them of the laws and regulations relevant to her claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence of the claimed in-
service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  The evidence necessary to establish the 
occurrence of a stressor during service to support a 
diagnosis of PTSD will vary depending upon whether the 
veteran engaged in "combat with the enemy" or was a POW as 
established by official records, including recognized 
military combat citations or other supportive evidence.  If 
the VA determines that the veteran engaged in combat with the 
enemy or was a POW and the alleged stressor is combat or POW 
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA 
determines that the veteran did not engage in combat with the 
enemy or was a POW, or that the veteran engaged in combat 
with the enemy or was a POW, but the alleged stressor is not 
combat or POW related, the veteran's lay testimony by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  This was done in the January 2005 VCAA 
letter.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2007).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 
17, which address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).  (The Board notes that the aforementioned 
are the current provisions related to PTSD claims based on 
personal assault).  

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states 
that, in cases of sexual assault, development of alternate 
sources for information is critical.  There is provided an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the 
event occurred, to include medical records, military or 
civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants, and copies 
of personal diaries or journals.  Id.  Also of particular 
pertinence are the provision of 38 C.F.R. § 3.304(f)(3) which 
state that behavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor.  The Court in Patton stated that such changes in 
behavior should be examined and clinically interpreted to 
determine whether they constitute evidence of "(v)isits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment."

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board notes the evidence has not established, 
nor has the veteran contended, that she engaged in combat 
with the enemy or was a POW during active service.  The 
veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In this regard, 
the veteran's service records list her military occupational 
specialty as seaman apprentice.  Further, her service records 
did not show that she received any awards or decorations 
indicative of combat service, such a Bronze Star with V 
Device or Purple Heart.  As such, there must be credible 
supporting evidence of record that the alleged stressors 
actually occurred in order to warrant service connection.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).  

Most recently during her September 2007 hearing, the veteran 
listed the following stressors: sexual assault in 1978; 
harassment including being thrown off a boat and incurring 
broken fingers, toes, ankles, and knees; and being pushed off 
scaffolds and suffering a broken toe.  The veteran claimed 
that she went missing for two weeks after the sexual assault 
and saw a civilian doctor.  Further, she contended that she 
had a broken nose, two black eyes, and received stitches 
after the assault.  Further, in her earlier February 2006 
PTSD questionnaire, the veteran stated that she was sexually 
assaulted in October 1975 and was also treated for a broken 
foot that resulted after she was harassed.  

VA and Vet Center treatment entries revealed that in April 
2001, the veteran listed in-service traumatic events of being 
pushed from a helicopter into the ocean and sexual assault.  
In May 2001, she stated that she was tied around the neck 
during the assault and had 150 stitches.  In June and 
September 2001, the veteran contended that she was treated 
for a yeast infection, sexually transmitted disease, and 
became pregnant but later had a miscarriage after the 
assault.  A January 2002 treatment entry stated that the 
veteran reported being sexually assaulted by five men, had 
her throat slit, and was left for dead.  In November 2002, 
she recalled that the sexual assault occurred in September 
1975.  The veteran has contended that she developed PTSD 
symptoms as a result of these incidents.  

The Board notes that other than the veteran's statements and 
testimony regarding the occurrence of the aforementioned 
stressors, the claims folder does not contain any additional 
evidence of the events' actual happening.  The veteran's 
service medical records do not support her claim.  The 
veteran claimed that the sexual assault occurred in 1975 or 
1978 and that she suffered cuts, bruises, a broken nose, 
black eyes, and received 150 stitches.  However, her service 
medical records do not contain any documentation of such.  
Even though the veteran testified that she left base and saw 
a civilian doctor after the attack, it seems logical that 
such things as bruises, black eyes, a broken nose, and 
stitches would be recorded by an in-service doctor upon her 
return.  The Board acknowledges a July 1976 assessment of 
yeast infection versus urinary tract infection.  However, 
this does not correspond to either of the dates she alleged 
she was sexually assaulted.  Importantly, her May 1978 
separation examination was negative for complaints, 
treatment, or diagnosis of PTSD and there was no 
documentation of any of the aforementioned injuries she 
alleged she sustained during the assault.  

Further, although the veteran claimed she suffered broken 
bones from harassment by other sailors, the only recorded in-
service injury (in addition to her service-connected right 
wrist disability) was in November 1977 after she smashed her 
left index finger in a door.  There was no indication that 
this was the result of an assault.  As such, the veteran's 
service medical records do not corroborate her alleged PTSD 
stressors.

Similarly, the veteran's service personnel records do not 
support her claim.  The veteran's service personnel records 
revealed that the veteran was discharged in May 1978 by 
reason of unsuitability due to a diagnosed personality 
disorder.  On December 19, 1977, the veteran was found in the 
possession of marijuana.  After an unauthorized absence from 
December 21, 1977, to January 18, 1978, she was charged with 
possession of marijuana.  A January 1978 medical board report 
stated that the veteran was extremely dissatisfied with her 
job after her first enlistment but decided to come back to 
the Navy after the recruiter promised her that she could 
return to her previous rate.  However, she was placed on a 
detail doing janitorial work.  She became increasingly 
frustrated and angry, broke all her possessions, engaged in 
several fights, and left the area for 30 days.  The veteran 
also reported abuse by her father when she was young.  She 
was diagnosed with explosive personality disorder.  A March 
1978 document with Department of the Navy written at the top 
reflected that although the veteran's work had been 
satisfactory, her at times rebellious attitude had an 
undesirable affect on the morale within her division.  The 
veteran was being counseled about her job dissatisfaction 
when her unauthorized absence began.  After her return, there 
was no improvement.  In April 1978, she again received non-
judicial punishment for using disrespectful language toward a 
superior officer.  Further, the veteran's performance 
evaluations do not indicate a significant worsening of 
performance around the time of her alleged sexual assault.  
Moreover, despite her September 2007 testimony that she was 
asked about an accident after her return from her 
unauthorized absence, there was no indication in her records 
that she was involved in any kind of accident.  As such, 
although the veteran contended that she left base after a 
personal assault, her personnel records indicated that her 
in-service discipline and unauthorized absence appeared to be 
related to job dissatisfaction.  

Further, the post-service medical evidence does not support 
the veteran's claim.  Medical records from the Vet Center and 
VA dated from 1997 to 2001 reflected inconsistent accounts of 
the sexual assault.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  See also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (determination by 
the Board that lay statements are of slight probative value 
is completely within the Board's discretion).  In a March 
1999 VA treatment entry, the veteran reported no miscarriages 
or pregnancies.  However, in June and September 2001, the 
veteran contended that she was treated for a yeast infection, 
sexually transmitted disease, and became pregnant but later 
had a miscarriage after the assault.  Subsequently in May 
2002, she reported never having a sexually transmitted 
disease and in June 2003, she reported never having been 
pregnant.  Additionally, the Board finds it significant, as 
noted above, that despite the veteran's contentions that her 
throat was slit and she had 150 plus stitches, there was no 
documentation of such anywhere in the record.  Because of 
this, the Board finds the veteran's account of her alleged 
in-service sexual assault to lack credibility.  Concerning 
the credibility of the evidence, the Board notes that 
"definitions of credibility do not necessarily confine that 
concept to the narrow peg of truthfulness.  It has been 
termed as 'the quality or power of inspiring belief. . . .'  
Credibility . . . apprehends the over-all evaluation of 
testimony in the light of its rationality or internal 
consistency and the manner in which it hangs together with 
other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 
51-52 (7th Cir. 1971) (citations omitted).  As such, the 
veteran's account of her in-service sexual assault has not 
been shown to hang together with the other evidence of 
record.  

The Board acknowledges that the veteran has VA diagnoses of 
PTSD beginning in approximately 2001.  However, the Board 
notes that it is unclear whether the veteran has a PTSD 
diagnosis that has been related to her alleged stressors.  As 
noted above, in May 2001, she stated that she was tied around 
the neck during the assault and had 150 stitches.  In March 
2002, the veteran reported abuse and rejection by her father.  
In April 2002, the assessment was PTSD due to military sexual 
trauma.  In June 2002, the assessment was PTSD secondary to 
sexual abuse related to that incident.  In July 2002, the 
assessment was PTSD secondary to child abuse and neglect.  
Records dated in June 2002 and March 2003 indicated that the 
veteran also had a nonconsensual sexual relationship with her 
high school coach prior to service.  As such, it is unclear 
what stressor(s) are related to her diagnosis of PTSD.  Even 
assuming without deciding that the veteran's PTSD is based on 
her account of her in-service personal assault, this stressor 
has not been corroborated and medical statements which accept 
a veteran's uncorroborated reports as credible and relate 
PTSD to events experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. 389 (1996).

In sum, VA is unable to verify the veteran's claimed in-
service stressors, and her lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen v. 
Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395).  Thus, because the veteran's diagnosis of PTSD 
was not based upon a verified in-service stressor, the claim 
for service connection for PTSD must be denied.  Further, 
although the veteran might sincerely believe that she suffers 
from PTSD and it is related to his service, she is not a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
verified stressors, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


